DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   Election/Restriction
This application contains claims directed to the following patentably distinct species:
Compound comprising components (A) and (B);
Compound comprising components (A), (B) and (C);
Compound comprising components (A), (B) and (D); and
Compound comprising components (A), (B), (C) and (D).
The species are independent or distinct because the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies) and the prior art applicable to one invention would not likely be applicable to another invention. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above. Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Xavier Pillai on May 04, 2020 a provisional election was made with traverse to prosecute the species compound comprising components (A) and (B), claims 17-32.  Affirmation of this election must be made by applicant in replying to this Office action.  
                         Claim Rejections - 35 USC § 112
Claims 17-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17, the term “functionalized” defining component (B) is indefinite as to scope and meaning.
In claim 17, it is unclear how the generically-recited additive (D) distinguishes over any of the antecedently-recited components (A), (B) or (C). 
In claim 19, line 18, there is no express antecedent basis for “the” moulded article.  The more favorable recitation “a moulded article” is noted in line 20.
In claim 20, lines 9-10, the recitation to MACM, PACM and mixtures thereof is redundant given that said individual monomers and mixture thereof are embraced by the antecedent recitation per lines 4-8.
In claim 20, line 13, the narrow recitation “including 1,5-naphthalenedicarboxylic acid and 2,6-naphthalenedicarboxylic acid” is indefinite in that it is unclear whether the broader antecedently recited “naphthalenedicarboxylic acid” Markush group member is limited solely to those two acid species.

In claim 25, lines 2-3, it is unclear how the redundant language “for copolymerization and/or grafting,” further limits the antecedently-recited “functionalized by copolymerization and/or by grafting”.
In claim 25, it is unclear what genus the various Markush groups are defining.
In claim 25, lines 3, 5 and 7, it is unclear how the various Markush group recitations “selected from the group consisting of” limit the claimed subject matter.
In claim 26, it is unclear what “each individual compound utilized” refers to.  Is this compound defining the “functionalized” component?
	In claim 26, line 5, there is no express antecedent basis for “grafting of component (B)”.
	In claim 28, the 94 to 80% by mol caprolactam extends beyond the range set forth in claim 27.
	In claim 29, the recitations ”light-protection means”, ”marking means”, ”mould-release means”, “antiblocking means”, “IR absorbers”, “NIR absorbers“ are indefinite as to scope and meaning.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0171074 (Wiedemann) in view of U.S. 2017/0058123 (Sutterlin).
Wiedemann discloses a polyamide molding composition comprising:
50 to 100 wt.% of a transparent copolyamide composed of 
(a1) 55 to 77 mol% of an acyclic, aliphatic diamine having 5-10 carbon atoms (embraces Applicants’ (a1) acyclic, aliphatic diamine having 6-10 carbon atoms and content thereof);
(a2) 23 to 45 mol% of a cycloaliphatic diamine having 6-36 carbon atoms (meets Applicants’ (a2) cycloaliphatic diamine and content thereof);
(a3) 40 to 80 mol% of an aromatic dicarboxylic acid (meets Applicants’ (a3) aromatic dicarboxylic acid and content thereof); and
(a4) 20 to 60 mol% of an acyclic, aliphatic dicarboxylic acid having 8-16 carbon atoms (meets Applicants’ (a4) acyclic, aliphatic dicarboxylic acid and content thereof
0 to 50 mol% of an additive inclusive of functionalized impact modifiers (generically embraces Applicants’ functionalized styrene-butadiene-styrene triblock copolymer),
(e.g., abstract, [0010-0017], [0051], [0059], examples, claims).
Wiedemann’s Tables 1 and 2 provide various amorphous copolyamides meeting Applicants’ copolyamides in terms of the monomers (a1), (a2), (a3) and (a4) and contents thereof.  In essence, Wiedemann differs from the present claims in not expressly disclosing functionalized styrene-butadiene-styrene triblock copolymers as viable impact modifiers.  To the extent the presently claimed functionalized styrene-butadiene-styrene triblock copolymers are well known impact modifiers for similar-such amorphous copolyamide compositions, per Sutterlin (e.g., abstract, [0084], examples), it would have been within the purview of one having ordinary skill in the art to use a functionalized styrene-butadiene-styrene triblock copolymer (in amounts falling within the scope of present claims 17 and 18) as the impact modifier in Wiedemann’s composition with the reasonable expectation of success.  Indeed, Sutterlin discloses functionalized styrene-butadiene-styrene triblock copolymers as viable impact modifier alternatives to the functionalized polyolefins disclosed by Wiedemann.  The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  As to the claimed amount, case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.

As to claim 19, it would be expected that Wiedemann’s composition comprising the functionalized styrene-butadiene-styrene triblock copolymer (in an amount falling within the scope of the present claims) per Sutterlin would necessarily have any of the recited properties.
As to claims 20-23, Wiedemann’s copolyamides per Tables 1 and 2 meet any of the claimed monomers and contents thereof.
As to claims 24-26, Sutterlin’s maleic anhydride functionalized styrene-butadiene-styrene triblock copolymer containing 30 wt.% styrene and 1.7 wt.% maleic anhydride meets claimed limitations.
As to claims 27-30, the presence of components (C) and (D) is not required.
As to claim 31, Wiedemann discloses similar-such molded articles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765